     Case 3:18-cr-04683-GPC Document 245 Filed 06/24/21 PageID.2641 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 18-CR-4683-GPC-4
12                                    Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
13   v.                                                JOINT MOTION FOR LEAVE TO
                                                       FILE A REPLY TO
14   JACOB BYCHAK; MARK
                                                       GOVERNMENT’S RESPONSE
     MANOOGIAN; MOHAMMED ABDUL
15
     QAYYUM; and PETR PACAS,
16                                 Defendants.
17
18         Having read and considered Defendants’ Joint Motion Requesting Leave to File a
19   Reply Brief to Government’s Response [Dkt. No. 241] (“Motion for Leave”), and for
20   good cause having been shown, IT IS HEREBY ORDERED that:
21         1.    Exhibit A attached to the Motion for Leave may be filed in reply to the
22   Government’s Response (Dkt. No. 241) and will be considered in connection with the
23   Defendants’ Motion to Continue Trial (Dkt. No. 240).
24   ///
25
26
27
                                                   1
28                                                                             18-CR-4683-GPC-4
     Case 3:18-cr-04683-GPC Document 245 Filed 06/24/21 PageID.2642 Page 2 of 2




 1         2.     Defendants are ORDERED to file “Exhibit A” as soon as possible after the
 2   date of this order.
 3         IT IS SO ORDERED.
 4
 5   Dated: June 24, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                2
28                                                                           18-CR-4683-GPC-4
